LIVERMORE, Judge,
dissenting:
Fremont, in its insuring agreement, excludes coverage for prior acts for which there is other insurance but then by way of condition agrees to coverage for losses in excess of that other insurance. New England provides coverage for prior acts but then by way of condition states that its coverage will be excess to any other coverage. To my mind this creates a situation of two policies with repugnant excess clauses. Under well-established Arizona law, each insurer is then obligated to pay a pro-rata share of the settlement or judgment. State Farm Mutual Automobile Ins. Co. v. Bogart, 149 Ariz. 145, 717 P.2d 449 (1986). I see no reason to deviate from this result because one insurer chose to limit coverage in the insuring agreement section of the policy rather than the conditions section of the policy.